Citation Nr: 1420799	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for reactive airway disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January to May 1988, from May to September 1989 and from October 1989 to January 1990, with additional service in the United States Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned in July 2012 at a videoconference hearing.  A transcript of the hearing is of record.  During the hearing, it was agreed that the record be held open for 60 days so that additional evidence could be submitted.  Additional medical along with a waiver of initial RO consideration of that evidence was received at a subsequent date in July 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for reactive airway disease.

In this case, the Veteran has alleged that his reactive airway disease is due to continual exposure to diesel fumes from working with Hummers during his period of active duty from 1989 to 1990.  He also reports a specific incident during a period of inactive duty for training in March 1990 while working on a Hummer in which he had difficulty breathing and sought medical treatment and was ultimately diagnosed with reactive airway disease.    

The Veteran's service treatment records during his periods of active service do not show any treatment or findings of respiratory problems.  However, the records show that during a period of inactive duty training, the Veteran experienced difficulty breathing.  A fitness for duty/retention examination, along with other medical records in April 1990 show that the Veteran was diagnosed as having reactive airway disease.  The Veteran was not retained in the Marine Corps Reserves.  

In a July 2010 letter, the Veteran's private physician, Dr. M. K., opined that it was as likely as not that the Veteran's reactive airway disease is a result of exposure to fumes while serving in the United States Marine Corps.  The physician, however, did not provide a rationale for the opinion.

Thereafter, the RO sought an opinion from a VA examiner.  Following a VA QTC examination in June 2011, the examiner mistakenly relied on reserve treatment records to conclude that the reactive airway disease was initially diagnosed during a period of active service.  The examiner subsequently provided a negative nexus statement on the basis that the service treatment records showed no respiratory treatment or complaint during service.  However, the Board finds that this opinion is inadequate as it is based solely on the absence of any respiratory treatment during service with consideration of the Veteran's reports of exposure to diesel fumes from Hummers during his period of active service from 1989 to 1990.    

In a July 2012 letter, the same private physician, Dr. M. K., stated that the Veteran's exposure to diesel fumes in March 1990 either caused or permanently severely aggravated his reactive airway disease.  This statement is significant in that 
it indicates that the Veteran's reactive airway disease was either caused or aggravated by an injury (exposure to diesel fumes from the Hummer) during a period of inactive duty training.

Based on the foregoing, the Board finds that another medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the complete claims file, to include a copy of this remand, to the June 2011 VA QTC examiner.  Prior to drafting the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The claims file must be reviewed by the examiner in conjunction with the examination.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion with rationale as to whether it is as least as likely as not that reactive airway disease is the result of a disease or injury in service as opposed to it being more likely the result of some other cause or factors.  In rendering this opinion, the examiner is asked to address the Veteran's reports that his reactive airway disease is due to exposure to diesel fumes from working with Hummers during his period of active duty from 1989 to 1990.

If the examiner determines that the Veteran's reactive airway disease is not likely related to a period of active duty service, the examiner must provide an opinion, with rationale, as to whether it is as least as likely as not that any reactive airway disease results from injury (episode in March 1990 in which the Veteran had difficulty breathing due to fumes from a Hummer) incurred during a period of inactive duty training. 

If the examiner determines that the Veteran's reactive airway disease was not likely incurred during such reserve service, provide an opinion as to whether the reactive airway disease clearly and unmistakably developed prior to the March 1990 inactive duty training and, if so, opine whether it was either aggravated, or clearly and unmistakably not aggravated, by the episode in March 1990.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner determines that the Veteran needs to be re-examined prior to offering the requested opinions, he should be so scheduled. 

2.  The RO must notify the Veteran that it is his responsibility to report for an examination if one is scheduled for him and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include a denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal 
must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



